DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/886,474, filed on 12/11/2013, 12/12/2013, and 10/08/2014.

Status of Claims
Claims 6-17 are pending, with claims 1-5 cancelled, claims 6-9 currently amended, and claims 10-17 new.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
Examiner acknowledges the amendments to claims 6-9 and the cancellation of claims 2-3 and 5 filed on February 15, 2022. The Double Patenting rejections in the previous Office Action filed on January 19, 2022 are hereby withdrawn.
Claim Objections
Examiner acknowledges the amendment to claim 6 and the cancellation of claim 3 filed on February 15, 2022. The objections to claims in the previous Office Action filed on January 19, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites “the flexible printed circuit has a region overlapping the third support through the organic resin layer” in lines 21-22. This limitation can have the following two interpretations: “the flexible printed circuit has a region overlapping the third support and inside a through-hole of the organic resin layer” or “the flexible printed circuit has a region overlapping the third support with the organic resin layer provided therebetween.” Therefore, the claim scope is not clear. Claims 7-9 are rejected as they depend upon claim 6. For the purpose of examination, “the flexible printed circuit has a region overlapping the third support through the organic resin layer” is interpreted as “the flexible printed circuit has a region overlapping the third support and inside a through-hole of the organic resin layer.”
Claim 10 recites “wherein the terminal electrode is provided over the organic resin layer and has a region overlapping the third support through the organic resin layer, and wherein the flexible printed circuit is electrically connected to the terminal electrode and has a region overlapping the third support through the organic resin layer.” in lines 21-24. This limitation can have the following two interpretations: “wherein the terminal electrode is provided over the organic resin layer and has a region overlapping the third support and inside a through-hole of the organic resin layer, and wherein the flexible printed circuit is electrically connected to the terminal electrode and has a region overlapping the third support and inside the through-hole of the organic resin layer” or “wherein the terminal electrode is provided over the organic resin layer and has a region overlapping the third support with the organic resin layer provided therebetween, and wherein the flexible printed circuit is electrically connected to the terminal electrode and has a region overlapping the third support with the organic resin layer provided therebetween.” Therefore, the claim scope is not clear. Claims 12, 14, and 16 are rejected as they depend upon claim 10. For the purpose of examination, “wherein the terminal electrode is provided over the organic resin layer and has a region overlapping the third support through the organic resin layer, and wherein the flexible printed circuit is electrically connected to the terminal electrode and has a region overlapping the third support through the organic resin layer” is interpreted as “wherein the terminal electrode is provided over the organic resin layer and has a region overlapping the third support with the organic resin layer provided therebetween, and wherein the flexible printed circuit is electrically connected to the terminal electrode and has a region overlapping the third support with the organic resin layer provided therebetween.”

Allowable Subject Matter
Claims 11, 13, 15, and 17 are allowed.
Claims 6-10, 12, 14, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 6, in particular, the organic resin layer has a portion overlapping a third support having flexibility in a region where the organic resin layer extends beyond one end portion of the first support, and wherein the flexible printed circuit has a region overlapping the third support and inside a through-hole of the organic resin layer.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 10, in particular, the organic resin layer has a portion overlapping a third support having flexibility in a region where the organic resin layer extends beyond one end portion of the first support, wherein the terminal electrode is provided over the organic resin layer and has a region overlapping the third support with the organic resin layer provided therebetween, and wherein the flexible printed circuit is electrically connected to the terminal electrode and has a region overlapping the third support with the organic resin layer provided therebetween.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 11, in particular, the organic resin layer has a portion overlapping a third support having flexibility in a region where the organic resin layer extends beyond one end portion of the first support, and wherein the flexible printed circuit has a region overlapping the third support with the organic resin layer provided therebetween.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIA L CROSS/Examiner, Art Unit 2892